DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of amended claims 2, 15, and 18.

 	The Applicant’s arguments with respect to claims #2-13, 15, 16, 18, and 19 in the reply filed on November 5, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #2-13, 15, 16, 18, and 19 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the photosensitive layer has an orthographic projection on the base substrate not falling within an orthographic projection of the TFT on the base substrate . . . and an orthographic projection of the first electrode on the base substrate completely covers an orthographic projection of the active layer on the base substrate” (claim 2); “wherein the photosensitive layer has an orthographic projection on the base substrate not falling within an 
		As to claims 2, 15, and 18, Cho et al. (U.S. Patent Publication No. 2012/0205646 A1), hereafter “Cho”, teaches in FIG. 3F a photosensitive component 398 on a base substrate 310 and comprising a photosensitive layer 352, a thin film transistor (TFT) 390 at a side of the photosensitive component, wherein the photosensitive layer has an orthographic projection on the base substrate not falling within an orthographic projection of the TFT on the base substrate, the photosensitive component 398 further comprises a first electrode 342 and a second electrode 382, the first electrode, the photosensitive layer and the second electrode are stacked, and the first electrode is closer to the base substrate than the second electrode; the TFT comprises an active layer 354, a material of the active layer comprises semiconductor, and the first electrode is a light shielding layer.  
However, Cho does not teach an orthographic projection of the first electrode on the base substrate completely covers an orthographic projection of the active layer on the base substrate (claim 2) nor an orthographic projection of the active layer on the base substrate falls within an orthographic projection of the first electrode on the base substrate (claims 15 and 18) because Cho’s first electrode does not extend past the photosensitive component 398.
		As to claims 2, 15, and 18, O’Rourke et al. (U.S. Patent Publication No. 2016/0013243 A1), hereafter “O’Rourke”, teaches in FIG. 6 an orthographic protection of a first electrode 32 on a base substrate 25 completely covers an orthographic projection of an active layer 13 on the base substrate (claim 2) or an orthographic projection of the active layer on the base 
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829